Examiner’s Comment on the Draft Figures submitted for the Interview
Examiner identified an inconsistency in reproduction 1.9, where in the bottom edge marked with “?” below is shown in solid line, while in Figs. 1.2 and 1.3 the same edge is depicted in broken line.  In reproduction 1.9, applicant agreed to convert the portion of the bottom line marked with “?” between the two arrows in the annotated figure below, to broken line.

    PNG
    media_image1.png
    1660
    1260
    media_image1.png
    Greyscale

Examiner’s Comment on the Draft Specification submitted for Interview
It was agreed that applicant should delete the phrase “for holding multiple grafted plants” from the description for reproduction 1.1, or move this descriptive text to a preamble. 
While not required, the Examiner suggested using the brief style of reproduction descriptions, such as:
--1.1 : Perspective view of a plant grafting unit.
1.2 : Second perspective view thereof, in which portions represented by dashed lines are not part of the claimed design.  
1.3 : Rear elevational view thereof.--
The examiner pointed out that the descriptions for reproductions 1.11-1.27 in the draft specification do not accurately describe the individual and combined components shown in the figures. For example, Reproductions 1.11 and 1.12 appear to show only component C, but are described as showing parts A and C.  Reproductions 1.13 -1.15 are described as showing parts A and C, but appear to only show part A.  It was agreed that applicant will review and amend the descriptions for Figs. 1.11-1.27 to ensure they are accurate.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACEY J BELL/Primary Examiner, Art Unit 2917